Citation Nr: 1204276	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had military service with the Army National Guard that included active periods of active duty for training (ACDUTRA) June 1984 to October 1984, August 1987 to December 1987, and May 1992 to October 1992, along with a period of active military service from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2009 and July 2011, the Veteran testified at hearings conducted at the RO before a decision review officer and the undersigned Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims folder.

Following the July 2011 hearing, the Veteran submitted new evidence in the form of a letter from his physician, which relates to an issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  



FINDINGS OF FACT

1.  On July 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of the claim for service connection for a lumbar spine disorder, to include as a result of an undiagnosed illness.  

2.  The Veteran has generalized anxiety disorder with symptoms of panic that is as likely as not related to his active duty.

3.  The Veteran has chronic fatigue syndrome that is as likely as not related to his active duty.

4.  At no time during the appeal period has the Veteran exhibited a right ear hearing loss disability as defined by VA for disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for a lumbar spine disorder, to include as a result of an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has generalized anxiety disorder with symptoms of panic that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has chronic fatigue syndrome as a result of an undiagnosed illness incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3. 317(2011).


4.  Right ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for a psychiatric disorder and a disability manifested by fatigue, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As discussed in detail below, service connection for right ear hearing loss is not warranted as the hearing acuity in the Veteran's right ear does not meet VA's definition of a hearing loss disability.  The hearing acuity shown at May 2008 and April 2011 VA audiological examinations have not been disputed by the Veteran.  Thus, the facts of the case are undisputed.  Therefore, as service connection for right ear hearing loss is based on the law, and not on the facts of the case, the claim is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Therefore, no further discussion of the VCAA requirements is required.

II.  Analysis

	A.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for service connection for a lumbar spine disorder, to include as a result of an undiagnosed illness.  See July 2011 hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  The Board does not have jurisdiction to review this claim, and it is dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In the current appeal, the Veteran's DD 214 from his period of active military service from December 1990 to May 1991 shows that he had service in the Southwest Asia theater of operations during the Persian Gulf War from February 1991 to May 1991.  His military occupational specialty (MOS) was that of a chemical officer.

		1.  Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, to include generalized anxiety disorder, that was incurred during his deployment to the Southwest Asia theater of operations during the Persian Gulf War.  His service treatment records (STRs) show no complaints of, or treatment for, any psychiatric disorder.  Examinations throughout his service, including an examination in April 1991 during his deployment, showed a clinically normal psychiatric system and a denial of depression or excessive worry and nervous trouble of any sort.  

According to post-service medical records, the Veteran complained of being anxious and having difficulty sleeping in October 2007.  A record dated in January 2008 shows a diagnosis of anxiety.  In a March 2008 statement, the Veteran indicated that he was initially treated for anxiety by a private physician in 1991, shortly after being discharged from service.  However, that physician is now deceased, and those records are unavailable.

The Veteran was afforded a VA examination in July 2008.  He reported struggling with a number of symptoms after he returned from combat.  He saw his primary care physician in 1991 and was diagnosed with anxiety and prescribed medication.  He found that he could not tolerate the medication and stopped doing so after a short period of time.  He went without treatment for a little while and then resought treatment.  Following an exhaustive examination, he was diagnosed with a generalized anxiety disorder with symptoms of panic.  The examiner observed that the Veteran reported that he experienced significant symptoms of anxiety since serving in Desert Storm.  He characterized his symptoms as somewhat consistent with generalized anxiety disorder with symptoms of panic.  No medical opinion was provided.

At his July 2011 hearing, the Veteran testified that he first sought treatment for anxiety in August 1991.  No records prior to 1997 are available as the physician had passed away.  The Veteran further testified that his symptoms began during his deployment and that he feared for his life while deployed.  He also testified that his symptoms had continued since service to the present.  

Based on a review of the evidence, the Board finds that service connection for generalized anxiety disorder with symptoms of panic is warranted.  Post-service medical evidence shows that the Veteran has a current diagnosis of generalized anxiety disorder with symptoms of panic.  Additionally, the Veteran has reported that the onset of his symptomatology occurred during service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board finds the Veteran to be credible.

In this case, the Veteran has competently and credibly reported that his symptoms began during service and that he sought treatment for his anxiety within months of discharge from service.  Unfortunately, the Veteran's private physician that initially treated and diagnosed him with anxiety in 1991 is deceased, and those records are not available.  However, the Board finds the Veteran credible in his report that he sought treatment for anxiety in 1991.  The Veteran has competently and credibly reported that his symptoms that began in service have continued since service to the present.  Based on the Veteran's reports regarding the onset and continuity of symptomatology, the July 2008 VA examiner diagnosed the Veteran with generalized anxiety disorder with symptoms of panic.  The July 2008 examiner characterized the Veteran's symptoms that he has had since service as somewhat consistent with generalized anxiety disorder with symptoms of panic.  

In light of the Veteran's credible and competent reports of the onset of his symptoms and the VA examiner's opinion that the Veteran's symptoms are consistent with a diagnosis of generalized anxiety disorder with symptoms of panic, the Board finds that the evidence supports a finding of the onset of generalized anxiety disorder with symptoms of panic in service and a continuity of symptomatology since then.  

Accordingly, in considering the Veteran's service in Desert Storm, his competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has generalized anxiety disorder with symptoms of panic that was incurred in service.  The evidence is in favor of the grant of service connection for generalized anxiety disorder with symptoms of panic.  Service connection for generalized anxiety disorder with symptoms of panic is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

		2.  Disability Manifested by Fatigue

The Veteran contends that he has a disability manifested by fatigue that is the result of his military service.  His STRs show no treatment for, or diagnosis of, any disability manifested by fatigue.  

According to post-service medical records beginning in March 1998, the Veteran complained of fatigue.  He was diagnosed with chronic fatigue syndrome in March 2002; it was suspected to be secondary to the Epstein Barr virus.  He was afforded a VA Persian Gulf War examination in May 2008.  He reported that his fatigue began in the early 1990s and had been problematic since the Gulf War.  Following an exhaustive examination, the Veteran was diagnosed with fatigue.

The Veteran was afforded a second VA examination in February 2010.  He reported that he had a chronic problem since his discharge from service in 1991.  He saw the private physician who is now diseased because he was tired and run down.  No diagnosis of a disability manifested by fatigue was made.  An addendum opinion was obtained in August 2010.  The examiner opined that the Veteran did not fulfill the criteria for chronic fatigue syndrome since he had no fever, adenopathy, chronic sore throat/pharyngitis, acute onset, or generalized muscle aches/weakness separate from other disorders.

At his July 2011 hearing, the Veteran testified regarding what his duties as a chemical officer entailed.  He testified that he became sick after clearing an area of any chemical contamination.  A buddy statement from someone that served with the Veteran overseas submitted in July 2011 confirms that the Veteran became sick in service.  Following his hearing, the Veteran submitted a letter from his private physician, T.N., M.D. dated in July 2011 showing that he was diagnosed with chronic fatigue syndrome and required medication to treat the disorder.

Based on a review of the evidence, the Board finds that service connection for chronic fatigue syndrome is warranted.  In this case, the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War.  Post-service, the Veteran has been diagnosed with chronic fatigue syndrome by his private physician, Dr. T.N.  The Board observes that a medically unexplained chronic multi-symptom illness specifically includes chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2).  Service connection for chronic multi-symptoms illness is warranted on a presumptive basis when the disability becomes manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In this case, the July 2011 letter from Dr. T.N. shows that the Veteran requires medication to treat his chronic fatigue syndrome.  

Chronic fatigue syndrome is rated under 38 C.F.R. § 4.88(b), Diagnostic Code (DC) 6354.  A 10 percent evaluation pursuant to DC 6354 is warranted when symptoms are controlled by continuous medication.  38 C.F.R. § 4.88(b), DC 6354 (2011).  Therefore, the Board finds that the evidence supports a finding that the Veteran has chronic fatigue syndrome that is manifest to a degree of at least 10 percent.  In light of the Veteran's credible and competent reports of the onset of his symptoms, the current diagnosis of chronic fatigue syndrome, and his need for medication to treat his chronic fatigue syndrome, the Board finds that the evidence supports a finding of chronic fatigue syndrome related to his military service.  As such, the Board finds that service connection for chronic fatigue syndrome on a presumptive basis as a chronic multi-symptom illness is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Accordingly, in considering the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, his competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has chronic fatigue syndrome that was incurred in service.  The evidence is in favor of the grant of service connection chronic fatigue syndrome.  Service connection for chronic fatigue syndrome is, therefore, granted.  See 38 U.S.C.A §5107.  

		3.  Right Ear Hearing Loss

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In the current appeal, the Veteran contends that he has right hearing loss as a result of in-service acoustic trauma.  The Board observes that the Veteran is currently service connected for left ear hearing loss and tinnitus as a result of his military service.  As such, the Board concedes that the Veteran did indeed incur in-service acoustic trauma.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, none of the audiological examinations in the Veteran's STRs show that his right ear hearing acuity met VA's definition of a right ear hearing loss disability.

Further, according to post-service medical records, the Veteran was afforded VA audiological examinations in May 2008 and April 2011.  Speech discrimination scores were 94 percent and 96 percent, respectively.  The May 2008 examiner diagnosed the Veteran with normal hearing in the right ear, and the April 2011 examiner diagnosed the Veteran with unilateral sensorineural hearing loss, left ear.  Significantly, the Veteran's puretone thresholds for his right ear at both examinations did not meet VA's definition of hearing loss pursuant to 38 C.F.R. § 3.385 as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz was not 40 decibels or greater; the auditory thresholds for at least three of those frequencies were not 26 decibels or greater; and the speech discrimination score was not less than 94 percent.  

Based on a review of the evidence, the Board finds that service connection for right ear hearing must be denied.  Although service connection has been granted for left ear hearing loss and tinnitus due to in-service acoustic trauma, hearing loss in the right ear as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a right ear hearing loss disability as defined by VA at any time during the appeal period. 

The Veteran is competent to report having difficulty hearing in his right ear.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his right ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has right ear hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of right ear hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  At no time since the Veteran filed his claim for service connection for hearing loss in October 2007 has right ear hearing loss as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the 38 C.F.R. § most recent medical evidence suggests that the disability resolved).  

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.  See 38 U.S.C.A §5107.  
ORDER

The appeal of the issue of entitlement to service connection for a lumbar spine disorder, to include as a result of an undiagnosed illness, is dismissed.

Entitlement to service connection for generalized anxiety disorder with symptoms of panic is granted.

Entitlement to service connection for chronic fatigue syndrome, as a result of an undiagnosed illness, is granted.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


